Case 8:20-cv-00325-MSS-AEP Document 318 Filed 05/25/21 Page 1 of 3 PageID 7131




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 SECURITIES AND EXCHANGE
 COMMISSION,

       Plaintiff,

 v.                                             Case No: 8:20-cv-325-MSS-AEP

 BRIAN DAVISON, BARRY M.
 RYBICKI, EQUIALT LLC,
 EQUIALT FUND, LLC, EQUIALT
 FUND II, LLC, EQUIALT FUND III,
 LLC, EA SIP, LLC, 128 E. DAVIS
 BLVD, LLC, 310 78TH AVE, LLC,
 551 3D AVE S, LLC, 604 WEST
 AZEELE, LLC, 2101 W. CYPRESS,
 LLC, 2112 W. KENNEDY BLVD,
 LLC, 5123 E. BROADWAY AVE,
 LLC, BLUE WATERS TI, LLC,
 BNAZ, LLC, BR SUPPORT
 SERVICES, LLC, BUNGALOWS TI,
 LLC, CAPRI HAVEN, LLC, EA NY,
 LLC, EQUIALT 519 3RD AVE S.,
 LLC, MCDONALD REVOCABLE
 LIVING TRUST, SILVER SANDS TI,
 LLC, and TB OLDEST HOUSE EST.
 1842, LLC,

       Defendants.


                                    ORDER

       THIS CAUSE comes before the Court for consideration of Plaintiff’s

 Unopposed Motion to Stay Case for 90 Days to Allow SEC Commissioners to

 Consider Proposed Settlement with Defendant Brian Davison. (Dkt. 311) Plaintiff
Case 8:20-cv-00325-MSS-AEP Document 318 Filed 05/25/21 Page 2 of 3 PageID 7132




 advises that Plaintiff and Defendant Brian Davison have agreed to a proposed

 settlement on all claims against Defendant Brian Davison and that the proposed

 settlement must be approved by the five (5) Securities and Exchange Commissioners.

 (Id. at 1) Plaintiff further advises that if the proposed settlement is approved, the

 settlement will resolve the case against Defendant Brian Davison. (Id.) Plaintiff

 requests that the Court stay this case for ninety (90) days so that Plaintiff can seek the

 Commissioners’ approval of the proposed settlement. (Id. at 2) Defendants do not

 oppose the relief sought. (Id.) Upon consideration of all relevant filings, case law, and

 being otherwise fully advised, it is hereby ORDERED as follows:

           1. Plaintiff’s Unopposed Motion to Stay Case for 90 Days to Allow SEC

              Commissioners to Consider Proposed Settlement with Defendant Brian

              Davison, (Dkt. 311), is GRANTED.

           2. The case is STAYED as between Plaintiff and Defendant Brian Davison

              ONLY. Plaintiff may reinstate this case as to Defendant Brian Davison

              ONLY upon proper motion at the conclusion of ninety (90) days from

              the date of this Order.

           3. This Order shall not affect any deadlines, including quarterly reporting

              deadlines, or other work performed by the Receiver.

       DONE and ORDERED in Tampa, Florida, this 25th day of May 2021.




 Copies furnished to:
 Counsel of Record


                                           - 2 -
Case 8:20-cv-00325-MSS-AEP Document 318 Filed 05/25/21 Page 3 of 3 PageID 7133




 Any Unrepresented Person




                                     - 3 -
